Title: To George Washington from Bryan Fairfax, 4 November 1794
From: Fairfax, Bryan
To: Washington, George


        
          Dear Sir
          Novr the 4th 1794
        
        I have received Your Favor with the Letters inclosed but I did not receive it till last Week, owing to my not knowing that there was a Letter for me in the Office till it had lain there some time, and I then being from Home did not get it immediately, nor for some days, thro’ a mistake also on Accot of another Letter that had come to the Office for me in the mean time. And since, I have waited a little that I might inform You that I had sent the one inclosed for Mr Trenor; but upon different Enquiries being informed that there is no Vessel hereabouts going to Ireland, and Mr Herbert assuring me that he can get it put a Board a Vessel now at Baltimore about to sail there I have left the Letter with him.
        I have not thought much of the trouble I have had abt Mrs Savages Business in comparison to the concern I have had in not being able to do any thing effectually in it. I have grown very forgetful, and some delays have arisen on that account, but yet small in comparison to the unavoidable delays that have happened. I have this comfort that I have done more in it than I Should have done had it been my own Business. Your Letter to Mr Trenor must be satisfactory to him, as far as he can be satisfied under a disappointment, as he will perceive the unavoidable difficulties that have arisen. That variety of disappointmts I have met with is uncommon. After being disappointed in my Intentions this last Spring both of calling upon Doctor Jones in Northumberland, and of going from Norfolk to Edenton I wrote to the Attorney Genl in North Carolina thro’ the Medium of poor Mr Hipkins, and after some time when I was over the Ridge, I received an answer, promising to do what he could, after making the necessary Enquiries, and to inform me further about it. I paid I think

five Guineas and sent him the same Papers which I had before sent to Carolina, and which had been returned. From what little Information he had then been able to get, he seemed to think the Prospect of obtaining what we aim at is not very good. But I never received an Answer from Dr Jones.
        I spoke to Colo. Simms at the last district Court at Dumfries. He thought the Suit vs Mr Mason might come on & the matter tried with respect to his Plea: & that the Suit in Carolina might with propriety go on.
        Mrs Fairfax joins me in our Respects to You & Mrs Washington—And I remain with much Esteem Dr Sir Yr obliged & Obedt St
        
          Bryan Fairfax
        
      